1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 PNI INSTITUTE, INC.,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 30,822

10 RENE GONZALEZ and
11 ROSALBA GONZALEZ,

12          Defendants-Appellants.


13 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
14 John M. Pasternoster, District Judge


15 Richard S. MacKenzie
16 Santa Fe, NM

17 for Appellee

18 Thomas A. Lane
19 Albuquerque, NM

20 for Appellants


21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 ___________________________
10 JAMES J. WECHSLER, Judge



11 ___________________________
12 LINDA M. VANZI, Judge




                                           2